  4:16-cr-03057-RGK-CRZ Doc # 78 Filed: 06/09/21 Page 1 of 1 - Page ID # 245




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                                 4:16CR3057
       vs.
                                                           DETENTION ORDER
COURTNEY L. FAYANT,
                      Defendant.

       The defendant was afforded an opportunity for a hearing, but agreed to be detained
without a hearing. The defendant has therefore failed to meet the burden of showing, by
clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P.
Rule 32.1(a)(6) that defendant will appear at court proceedings and will not pose a danger
to the safety of any person or the community if released. The Court’s findings are based
on the allegations within the Petition.

IT IS ORDERED:

       1)       The above-named defendant shall be detained until further order.

       2)       The defendant is committed to the custody of the Attorney General for
                confinement in a corrections facility; the defendant shall be afforded
                reasonable opportunity for private consultation with counsel; and on order
                of a court of the United States, or on request of an attorney for the
                government, the person in charge of the facility shall deliver the defendant
                to a United States Marshal for appearance in connection with a court
                proceeding.


June 9, 2021.
                                                  BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
